ORDER

PER CURIAM.
Melvin Randolph (Defendant) appeals from a judgment entered upon a jury verdict finding him guilty of six counts of second degree statutory sodomy in violation of § 566.064 RSMo 1994 and one count of possession of a controlled substance in violation of § 195.202 RSMo 1994. He was sentenced to a total of twenty-five years imprisonment. On appeal, Defendant claims the trial court erred and abused its discretion in (1) denying his motion to sever trial of the statutory sodomy counts from the drug possession count, and (2) refusing on relevancy grounds to allow him to present evidence that the juvenile victim may have had sex with other men following Defendant’s arrest. We have reviewed the briefs of the parties, the legal file and transcript. No error of law appears, and an extended opinion would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).